Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to the Response to Election/Restriction filed on 08/29/2022. 
	The preliminary amendment filed on 12/22/2022 that cancelled claims 5-7, 13-15, 17-28, and 39-83, is acknowledged.
	Claims 1-4, 8-12, 16, and 29-38 are pending.
Priority
	The instant application is a 371 of PCT/US2019/038784 filed on 06/24/2019, which claims priority to provisional application 62/688,815 filed on 06/22/2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/688,815, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
‘815 does not appear to provide support for inducing one or more of the following nine “effects” recited in instant claims 1 or 9.  ‘815 does not appear to provide support for the CBD analogs DHM-CBD, doexoy0CBD, 11-hydroxy-CBD, and CBD-11-oic acid recited in instant claims 8 and 34.  ‘815 does not appear to provide support for “lipid-order disease conditions” or Alzheimer’s disease.
Accordingly, instant claims 1-4, 8-12, 16, and 29-38 are not entitled to the benefit of the prior application and are afforded a filing date of PCT/2019/038784, 06/24/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) dated 12/22/2022, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: Figures 17 A-F. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: Figure 6(I) and Figures 18D-F.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Specification
The disclosure is objected to because of the following informalities:
-Parenthesis are missing around “D” on page 16, line 15.
-Parenthesis are missing around “B-D” on page 17, line 20.
-Parenthesis are missing around “G” and “H” on page 17, line 23.  
Appropriate correction is required.
Election/Restrictions
Applicant’s election without traverse of CBD as the cannabidiol, cardiovascular disease as the cholesterol-related condition, and Alzheimer’s disease as the lipid-order condition, in the reply filed on 08/29/2022 is acknowledged.
Claims 8, 16 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 
Claims 1-4, 9-12, 29-33, and 35-38 are examined on the merits herein.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
-Claims 1 and 9 contain two periods—the first period in claim 1 is in line 18 and the second period is at the end of the claim; the first period in claim 9 is in line 20 and the second period is at the end of the claim.  
Each claim must begin with a capital letter and end with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  See MPEP 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-12, 29-33 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claims 1 and 9 recites the limitations “the level of cholesterol,” “the step of:,” "the lipid order," and “altering the orientation of cholesterol”.  There is insufficient antecedent basis for these limitations in the claims.
-Claim 1 recites the limitation "said subject" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 are rejected as depending on claim 1.
-Claim 9 recites the limitation "said cell" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 10 recites the limitation "said cell" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 10-12 and 16 are rejected as depending on claim 9.  
-Claim 29 recites the limitations “the step of administering” and "the lipid order.”  There is insufficient antecedent basis for these limitations in the claim.
Claims 30-33 and 35-38 are rejected as being dependent on claim 29.

-Claim 37 recites the limitation “comprising the step of administering.”  There is insufficient antecedent basis for this limitation in the claim.
-Claim 37 is indefinite because the metes and bounds of the claim are unclear.  The claim recites “administering a therapeutically effective amount of a lipid-ordering compound.”  The instant specification defines CBD as the lipid ordering compound.  Since claim 37 depends from claim 29, which administers a therapeutically effective amount of CBD, it is not understood if the “lipid-ordering compound” recited in claim 37 refers to CBD or if it is referencing an additional lipid-ordering compound.  
For the purpose of examination, this phrase is interpreted wherein CBD is the lipid-ordering compound.

-Claim 38 is indefinite because the metes and bounds of the claim are not clearly set forth.  The claim recites a cholinesterase inhibitor and a NMDA inhibitor, while also reciting donepezil, galantamine and rivastigmine, which are cholinesterase inhibitors, and also reciting memantine, which is a NMDA inhibitor.  It is not clear if the recitation of the recited drugs are merely exemplary or if the recited drugs are a required feature of the claims.
For the purpose of examination, this claim is interpreted as “a compound selected from donepezil, memantine, galantamine, and rivastigmine.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 32 depends upon itself.  	
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
For the purpose of examination claim 32 is interpreted as dependent on claim 31.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2018/064654 to Smeeding (published 2018, IDS dated 12/22/2022), as evidenced by Frostegard (BMC Medicine, published 2013, PTO-892).
	Smeeding ‘654 teaches a method of inhibiting cholesterol biosynthesis, a method of treating hypercholesterolemia, and a method of treating atherosclerosis in a human by administering a therapeutically effective amount of a pharmaceutical composition comprising a statin and a cannabinoid (pg. 31, claims 38-41).  
	As evidenced by Frostegard, atherosclerosis is the dominant cause of cardiovascular disease (background).
	Cannabidiol (CBD) is taught as the cannabinoid (pg. 29, claims 4, 6).  
	CBD is taught as a naturally occurring cannabinoid from the Cannabis plant (paragraph 16).  Synthetic cannabinoids are also taught (paragraph 22).  
While Smeeding ‘654 does not explicitly teach inducing the effects recited in claims 1 and 9, it is reasonable to assume that a composition comprising a therapeutically effective amount of CBD would have the same properties since they are a) administered for the same purpose, modulating cholesterol levels, b) administered in the same dosage (see page 32 of the specification and pages 26-27 of Smeeding ‘654) and  c) administered to the same population as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that the prior art does not have these properties.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Claims 1-4, 9-12, 29-33, 35-36 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2017/0319607 to Kane (published 2017, PTO-892) as evidenced by Frostegard (BMC Medicine, published 2013, PTO-892).
	Kane ‘607 teaches a composition for treating a subject having symptoms of diseases related to the imbalance of essential fatty acids by administering a therapeutically effective amount of a phosphatidyl choline and a composition comprising one or more cannabinoids (pg. 24, claim 1).  Alzheimer’s disease and atherosclerosis are taught as diseases (pg. 24, claims 1-2, 17-18).  
	As evidenced by Frostegard, atherosclerosis is the dominant cause of cardiovascular disease (background).
	Cannabis derived cannabinoids such as CBD are taught for use (pg. 24, claim 4).  
	Natural and synthetic variants are taught (pg. 34, claim 3).  Natural cannabinoids are taught as being derived from the cannabis plant (paragraph 110).  
	Exemplified is a method of treating Alzheimer’s disease and atherosclerosis in humans by administering a composition comprising CBD (pgs. 20-22, Examples 2, 4 and 5).   
While Kane ‘607 does not explicitly teach inducing the effects recited in claims 1,9, and 33, it is reasonable to assume that the composition comprising a therapeutically effective amount of CBD would have the same properties since they are a) administered for the same purpose, modulating cholesterol levels/treating atherosclerosis, b) administered in the same dosage (see page 32 of the specification and paragraphs 160, 165-167, 189 and 204) and  c) administered to the same population as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that the prior art does not have these properties.
Applicants are reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0319607 to Kane (published 2017, PTO-892)  as applied to claims 1-4, 9-12, 29-33, 35-36  above, and further in view of (Alzheimer’s Association, published 11/16/2018, PTO-892).
Kane ‘607 is applied as discussed in the above 35 USC 103 rejection.
While Kane ‘607 teaches a method of treating Alzheimer’s disease by administering an effective amount of CBD, it differs from that of the instantly claimed invention in that it does not teach co-administering an Alzheimer’s disease controlling compound.  
Alzheimer’s Association teaches donepezil, galantamine and rivastigmine as cholinesterase inhibitors for the treatment of Alzheimer’s disease for slowing the worsening of symptoms (pages 1-2).  Alzheimer’s Association teaches memantine as an NMDA inhibitor for the treatment of Alzheimer’s disease for improving mental function and ability to perform daily activities (pg. 3).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to add the donepezil, galantamine, rivastigmine or memantine of Alzheimer’s Association to the composition of Kane ‘607, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to add donepezil, galantamine, rivastigmine or memantine to the composition of Kane ‘607, with a reasonable expectation of success, because Alzheimer’s Association teaches these drugs as slowing the worsening of symptoms, improving mental function and improving the ability to perform daily activities.  Additionally, it is prima facie obvious to combine prior art elements (the drugs of Alzheimer’s Association and the compositions of Kane ‘607) according to known methods to yield the predictable result of treating Alzheimer’s disease.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  MPEP 2144.06

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622